Citation Nr: 1236090	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-16 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a chronic acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.  

2.  Entitlement to an increased disability evaluation for the Veteran's hypertension, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from March 1991 to December 1994.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Seattle, Washington, Regional Office (RO) which, in pertinent part, determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for PTSD; denied the claim on the merits; and denied an increased disability evaluation for the Veteran's hypertension.  In September 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for PTSD, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of an increased evaluation for the Veteran's hypertension is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

At the hearing on appeal, the Veteran advanced contentions which may be reasonably construed as both an informal application to reopen his claim of entitlement to service connection for kidney dysfunction and an informal claim for service connection for a heart disorder.  The issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  The issues are referred to RO for appropriate action.  


FINDINGS OF FACT

1.  In July 2000, the RO denied service connection for PTSD.  The Veteran was informed in writing of the adverse determination and his appellate rights in July 2000.  He did not submit a notice of disagreement (NOD) with the decision.  

2.  The additional documentation submitted since the July 2000 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

3.  Diagnosis of PTSD due to a combat incident off the coast of The Gambia has been rendered, and the evidence is in equipoise as to whether the incident actually occurred. 


CONCLUSIONS OF LAW

1.  The July 2000 rating decision denying service connection for PTSD is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for PTSD has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2011).  

2.  Chronic PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.326(a) (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must inform the claimant about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and grants the Veteran's claim of entitlement to service connection for PTSD.  Therefore, the Board concludes that a discussion of VA's duty to notify and to assist is not necessary.  


II.  Application to Reopen

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of the Veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2011).  

The provisions of 38 C.F.R. § 3.156 (2011) direct, in pertinent part, that:

  (a)  General.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

  (b)  Pending claim.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  

The provisions of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In making the determination of materiality, "the Board is precluded from considering the credibility of the newly submitted evidence; strictly for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  

In applying 38 C.F.R. § 3.156(b), the Court has clarified that: 
When a claim is filed and the RO renders an adverse decision, the claimant has the right to disagree with that decision by filing an NOD within one year from the date of mailing of notice of the decision.  38 U.S.C. § 7105(b)(1).  However, "[n]ew and material evidence received prior to the expiration of the appeal period ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  Muehl v. West, 13 Vet. App. 159, 161 (1999); see also Bond v. Shinseki, 659 F.3d 1362, 1368-69 (Fed.Cir.2011).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

A.  Prior RO Decision

In July 2000, the RO denied service connection for PTSD as "the evidence does not show a confirmed diagnosis of PTSD which would permit a finding of service connection."  The Veteran was informed in writing of the adverse determination and his appellate rights in July 2000.  He did not submit a NOD with the decision.  

The evidence upon which the RO formulated its decision may be briefly summarized.  The Veteran's service treatment records make no reference to either PTSD or any other chronic acquired psychiatric disorder.  His service personnel records reflect that: he served on the U.S.S. La Moure County; was aboard the ship when it was visiting The Gambia and provided refuge to both the President of The Gambia, other Gambian nationals, and American citizens during a military coup d'etat; and participated in the retrieval of four shipmates who had been left behind in The Gambia as the result of the ship's emergency departure.  An April 1998 hospital summary from Detroit Riverview Hospital notes that the Veteran was diagnosed with a panic disorder.  In an undated written statement, the Veteran advanced that while aboard the U.S.S. La Moure County, he experienced several stressful events including the ship's emergency departure from The Gambia due to a military coup d'etat and the rescue of four shipmates left behind in the country.  The report of a July 2000 VA psychiatric examination for compensation purposes states that the Veteran was diagnosed with a not otherwise specified anxiety disorder and a history of alcohol abuse in remission.  

New and material evidence pertaining to the issues of service connection for PTSD was not received by the RO or constructively in its possession within one year of written notice to the Veteran of the July 2000 rating decision.  Therefore, that decision is final.  38 C.F.R. § 3.156(b) (2011).  

B.  New and Material Evidence 

The additional documentation received since the July 2000 rating decision consists of VA, retired military, and private clinical documentation;  the transcript of the September 2011 hearing before the undersigned Veterans Law Judge sitting at the RO; and written statements from the Veteran and the Veteran's former shipmate.  An August 2011 VA psychological evaluation notes that the Veteran "clearly meets [the] diagnostic criteria for PTSD related to an event which he experienced while serving in the Navy."  The VA psychological evaluation is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD when considered with the previously evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for PTSD is reopened.  

C.  Service Connection 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  

During the pendency of the instant appeal, the Secretary of VA amended the provisions of 38 C.F.R. § 3.304 applicable to PTSD claims.  This amendment is expressly applicable to all claims pending before the Board on July 13, 2010.  The amended regulation directs, in pertinent part, that: 

  (f)  Posttraumatic stress disorder.  Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection for posttraumatic stress disorder diagnosed during service or based on the specific type of claimed stressor: 
  (1)  If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.   
  (2)  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
  (3)  If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2011).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran asserts that service connection for a chronic acquired psychiatric disorder to include PTSD and depression is warranted secondary to his experiences aboard the U.S.S. La Moure County during the 1994 overthrow of The Gambia's government.  In July 1994, the U.S.S. La Moure County evacuated President of The Gambia and both American and Gambian citizens during a military coup d'etat.  

The Veteran's service treatment records make no reference to PTSD or other chronic acquired psychiatric disorder.  The Veteran's service personnel records do convey that he served aboard the U.S.S. La Moure County from August 1991 to December 1994.  A notation in the service personnel records relates that:

When U.S.S. La Moure County was involved in providing refuge for the American ambassador and the President of The Gambia during the recent Gambian coup d'etat, [the Veteran] performed his job as ship's photographer and journalist, documenting all information and news occurrences.  He also volunteered his services and skills as boat radioman to help retrieve four of his shipmates that were left behind due to U.S.S. La Moure County emergency departure and evacuation of Gambian nationals from Gambia.  

The August 2011 VA psychological evaluation from the Veteran's treating VA psychologist states that:

I have extensive experience in the evaluation and treatment of PTSD and it is my clinical opinion that [the Veteran] clearly meets [the] diagnostic criteria for PTSD related to an event he experienced while serving in the Navy.  In particular, in 1994 while in port in Gambia, he was required to perform a rescue operation; during this mission, their boat was attacked by the Gambian military and he and his fellow shipmates were ordered to return fire.  Between the threat of death by the attack as well as the effects of shooting at the Gambian military (and witnessing their deaths), [the Veteran] experienced extreme fear and horror at the time.  This event therefore meets [the] diagnostic criteria for a traumatic event.  

At the September 2011 hearing on appeal before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that he had participated in a mission to retrieve fellow crewmen from the U.S.S. La Moure County who had been left in The Gambia during which the Gambian military forces shot at their boat and they returned fire.  

The Board has reviewed the probative evidence of record including the Veteran's testimony and written statements on appeal.  The Veteran advances that service connection for PTSD is warranted as he experienced a traumatic event during active service which encompassed the retrieval of fellow sailors during a Gambian military coup d'etat and coming under threats and fire from soldiers participating in the coup.  The Veteran's service personnel records support his assertion that he participated in a retrieval mission during the Gambian coup d'état.  However, there is no documentation of any hostile fire exchanged with Gambian military forces.  The Veteran's treating VA psychologist has diagnosed the Veteran with chronic PTSD secondary to his reported experiences during the Gambian coup d'état.  

The critical question, then, is whether it is as likely as not that the reported experience actually occurred.  Given these facts, the Board finds that the evidence is at least in equipoise on this point.  Although the ship's logs do not document the rescue boat came under enemy fire, the fact that such occurred during a coup d'état is at least consistent with the circumstances.   Moreover, corroboration of every detail of a claimed stressor, including personal participation, is not required.  See e.g., Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for PTSD.  


ORDER

Service connection is now warranted for PTSD. 


REMAND

At the September 2011 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that he received ongoing treatment for his poorly controlled chronic hypertension.  While this case was pending at the Board, the Veteran underwent a VA hypertension examination for compensation purposes in May 2012.  That report states that the Veteran's antihypertensive medication has been "continuously changed over time for a variety of reason (side effects and lack of efficacy)."  However, clinical documentation of the cited treatment is not of record.  Clinical documentation dated after August 2011 is not in the file or in Virtual VA.  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran from the Vancouver and Portland medical facilities from August 2011 to the present.  

2.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


